Citation Nr: 1702302	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  13-28 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

D. Martz Ames, Supervisory Senior Counsel


INTRODUCTION

The Veteran had active service from August 1969 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran requested a hearing in his October 2013 Substantive Appeal.  In October 2016, he withdrew his request for a hearing.  The Board will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704 (2016). 


FINDINGS OF FACT

1. The Veteran's PTSD causes occupational and social impairment with deficiencies in most areas.  

2. The Veteran's service-connected disability precludes him from securing or following substantially gainful employment.  


CONCLUSIONS OF LAW

1. The criteria for an initial 70 percent disability rating for PTSD have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9411 (2016).

2. A TDIU is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA's duty to notify was satisfied by October 2010 and August 2011 letters.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records, VA medical treatment records, Social Security Administration (SSA) records, and indicated private medical records have been associated with the claims file.  

The Veteran was afforded VA examinations in November 2010 and September 2011 to evaluate the severity of his PTSD.  The VA examinations are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and complaints, and because they describe his PTSD in detail sufficient to allow the Board to make a fully informed determination.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).  

II. Increased Rating Claim

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a non service-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2016); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Given the nature of the present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection in September 2010.  Fenderson, 12 Vet. App. 119.  

The Veteran's PTSD was assigned an initial 50 percent disability rating under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2016).  PTSD is evaluated under the General Rating Formula for Mental Disorders.  Under the General Rating Formula for Mental Disorders, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 (2016).  

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  Id.

The American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM- IV) contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.  During the appeal period, the Veteran's GAF scores were 55.  GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The Veteran underwent a VA examination in November 2010.  The VA examiner diagnosed PTSD and assigned a GAF score of 55.  The Veteran reported that he had been married four times and had two adult sons with his first wife, but that he had not seen them since they were five years old.  He felt close to his current wife.  He only felt comfortable socializing with other veterans.  His hobbies were reading, watching television, gardening, and cooking; and he stated that he only had hobbies that he could do alone.  He stated that he was occasionally involved in fist fights.  

Upon examination, he had normal psychomotor activity, speech, memory, attention, and thought content.  He did not have delusions or hallucinations.  He was capable of maintaining his activities of daily living (ADLs) and personal hygiene.  His affect was flat, his mood was depressed, and his thought process was rambling.  The Veteran reported frequent panic attacks that could last for a few minutes or as long as several hours.  His sleep was chronically impaired due to nightmares and he had daytime fatigue as a result.  The examiner noted that the Veteran worked part-time, and was unable to work full-time due to stress.  

The Veteran underwent a second VA examination in September 2011.  He reported nightmares two to three times per week accompanied by night sweats.  He described hyperarousal, hypervigilance and anxiety about break-ins, lack of appetite and weight loss, daytime fatigue, and "mild" anxious dysphoria.  The examiner noted the Veteran did not have symptoms of major depression, mania, or psychosis.  The Veteran was isolative - he avoided public places and preferred to socialize only with other veterans.  The examiner determined that the Veteran's PTSD produced occupational and social impairment with reduced reliability and productivity.  

The Veteran stated that he trusted his current wife and a few friends who were also veterans.  He was estranged from his adult children and his brothers.  He had occasional contact with his mother.  He reported intrusive thoughts, reexperiencing, avoidance of his stressor, diminished interest in activities, feelings of detachment and estrangement, restricted range of affect, a sense of foreshortened future, chronic sleep impairment, and problems concentrating.  The examiner further noted that the Veteran had anxiety, suspiciousness, mild memory loss, difficulty establishing work and social relationships, problems reacting to stress, and an intermittent inability to perform his ADLs.  

A September 2011 SSA form filled out by the Veteran's wife showed that he did not like to be around people.  He took care of his pets.  She stated that he had nightmares.  She noted that he had no problems with personal hygiene and that he did not need reminders about grooming.  He cooked his own meals and drove to the store.  She stated that his hobbies were listening to music, watching television, reading, and gardening.  The Veteran visited people but his wife did not specify whom.  She noticed that he had problems concentrating.  She stated that he had problems with authority figures and that he did not react well to stress or changes to his routine.  The Veteran's wife is competent to describe her observations of the Veteran's psychiatric symptoms.  Her statements are also credible.  

A September 2011 SSA form filled out by the Veteran described his PTSD symptoms.  He stated that he had nightmares.  He took care of his pets.  He did not have problems with personal hygiene.  He performed household chores and went outside "frequently."  He felt unable to pay bills because he was unable to concentrate.  He stated that he was able to follow spoken instructions "well," but did not finish tasks that he began performing.  He felt unable to handle changes to his routine.  

In May 2016, the Veteran submitted an affidavit.  He stated the he had not been able to work since August 2011 and that he left his job due to his PTSD symptoms.  He felt paranoid and had problems with authority figures.  He felt like his supervisor was "out to get" him.  He had a lot of anger and wanted to be alone.  He described himself as a recluse and stated that he did not want to leave his home "for any reason," and spent time alone while his wife was working, and that his wife was the only person with whom he had contact on a regular basis.  The Veteran felt that his marital relationship was strained because he was too controlling of his wife.  He stated that he panicked in crowds, and that he had panic attacks on a weekly basis.  He also described short term memory loss and noted that he had to write things down to remember them.  The Veteran is competent to describe his observable psychiatric symptoms.  His statements are also credible.  

In July 2016, the Veteran submitted a private medical opinion from Dr. S. P., who stated that he reviewed the claims file and interviewed the Veteran on the telephone.  Dr. S. P. stated that the Veteran had difficulty speaking about his symptoms and periodically had to put the telephone down to fight tears or openly cry.  The Veteran reported nightmares and flashbacks.  He re-experienced his stressor.  He was fearful of going into any social setting.  He did not trust people.  Dr. S. P. found that the Veteran was a recluse and only had contact with his wife, with whom he had a strained relationship.  He felt depressed, hopeless, helpless, and desperate.  He had panic attacks, short term memory loss, problems with authority figures, and was irritable and angry.  Dr. S. P. stated that the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas.  Dr. S. P. concluded that the Veteran's PTSD was "highly disruptive" of his daily functioning and rendered him unable to maintain employment in "any capacity." 

Dr. S. P. addressed the disparity between his own findings and those of the previous VA examiners.  He stated, "[i]t is my professional opinion that the inherent disparity between the VA assessment of his degree of disability and this writer's current evaluation is a direct function of the VA examiner's insufficient rapport with [the Veteran] and their failure to probe fully into his symptoms and relevant combat experiences."  

The Board finds that the medical and lay evidence from the appeal period shows that his types of symptoms are of the severity, frequency, and duration to result in occupational and social impairment with deficiencies in most areas, meeting the criteria for a 70 percent disability rating for PTSD.  

However, they are not the types of symptoms that are of the frequency, severity, or duration needed to result in total occupational and social impairment.  The Board notes that the September 2011 VA examiner stated that the Veteran had an intermittent inability to perform his ADLs.  However, this symptom is not discussed again in the record.  Significantly, the other medical and lay evidence notes that the Veteran could perform ADLs.  Dr. S. P. noted that the symptoms disrupted his daily functioning but did not note an inability to function.  

There is competent and credible evidence that the Veteran has memory loss, which is contemplated by the 100 percent criteria.  However, his memory loss has been described as mild and is not of such a severity that it results in total occupational and social impairment.  The record shows that the Veteran experiences anger, irritability, and had a history of fist fights.  However, the fist fights were not frequent, and his angry and irritability were not of a severity that produces total occupational and social impairment.  The record does not show that his symptoms are severe enough to result in a persistent danger of hurting himself or others.  

The Board finds that the Veteran's PTSD symptoms cause occupational and social impairment.  Given the frequency, nature, and duration of those symptoms, the Board finds that they result in no more than occupational and social impairment with deficiencies in most areas.  They do not more closely approximate the types of symptoms contemplated by a 100 percent rating, and do not cause total occupational and social impairment.  Therefore, a 100 percent rating is not warranted.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").  

The Veteran's PTSD is more closely approximated by the 70 percent criteria.  38 C.F.R. §§ 4.7, 4.130 (2016).  An initial 70 percent disability rating, but no higher, is granted for PTSD.    

There is no evidence of exceptional or unusual circumstances to warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2016).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's PTSD are contemplated by the schedular criteria set forth in the General Rating Formula for Mental Disorders.  The list of symptoms for each of the ratings in the formula is preceded by the words "such as," confirming that the listed symptoms are examples, as opposed to an exhaustive list.  See 38 C.F.R. § 4.130 (2016); see also Mauerhan, 16 Vet. App. 436.  The Board has determined whether the symptoms associated with his PTSD are of the kind enumerated in the regulation, but also whether the types of symptoms he experiences result in the level of occupational and social impairment specified by a rating.  See Vazquez-Claudio, 713 F. 3d at 118).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order. 

Finally, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014).  However, in this case, the Veteran has only one service-connected disability and therefore a combined-effect extraschedular rating is not for consideration.  

III. TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2016).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more.  38 C.F.R. § 4.16(a) (2016).  PTSD is the Veteran's only service-connected disability, and the Board granted an initial 70 percent disability rating.  Therefore, the threshold set forth in 38 C.F.R. § 4.16(a) has been met.  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In July 2016, Dr. S. P. concluded that the Veteran's PTSD rendered him unable to maintain employment in "any capacity."  He elaborated that the Veteran had a "gross inability" to maintain employment, even in solitary jobs requiring minimal social skills.  Dr. S. P.'s opinion is highly probative, and there is no medical or lay evidence against the Veteran's claim.  A TDIU is granted.  38 C.F.R. § 4.16(a) (2016).  


ORDER

An intitle 70 percent disability rating for PTSD is granted.  



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


